DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed December 28,2020 to the restriction requirement made on October 29, 2020.
Applicant’s election of the species n=12 without traverse is herewith acknowledged. Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (MPEP § 818.03(a)).
The claims corresponding to the elected subject matter are 1-4 and herein acted on the merits.
The requirement is still deemed proper and is therefore made FINAL.
The following rejections are made:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US20070036750A1) in view of Gerometta et al. (WO 2014124487).
Chou et al. teaches the therapeutic agents that may be administered or combined in association with the chemokine, multimer or fusion thereof, for example, MCP1 or a fusion or multimer thereof include one or more of alefacept, etanercept, cyclosporine, methotrexate, acitretin, isotretinoin, hydroxyurea, mycophenolate mofetil, sulfasalazine or 6-Thioguanin. The reference teaches an isolated polypeptide comprising (1) one or more chemokine polypeptides fused to one or more half-life extending moieties; or (2) two or more fused chemokine polypeptides. In an embodiment of the invention, the MCP1 is a member selected from the group consisting of human MCP1 and mouse MCP1. In an embodiment of the invention, the moiety is polyethylene glycol (PEG) or an immunoglobulin. All routes of administration are contemplated including, but not limited to, parenteral (e.g., subcutaneous, intravenous, intraperitoneal, intratumoral or intramuscular) and non-parenteral (e.g., oral, transdermal, intranasal, intraocular, sublingual, inhalation, rectal and topical).
Although the reference teaches cardiac tumors and even intratumoral administration the reference fails to specify sulfasalazine useful in treatment of tumors.
Gerometta et al. teaches compositions comprising sulfasalazine are useful in treatment to inhibit neovascularization in the tumor.
It would have been obvious to one of ordinary skill in the art at the time of filing to inhibit neovascularization in the tumor in a subject with a composition comprising sulfasalazine and a PEG moiety. The motivation comes from the teaching of Chou et al. that the said moieties extend half-life; further, that sulfasalazine are useful in anti-tumor 
Conclusion
No claims allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/
Art Unit 1627